Smith, Judge.
Davis was indicted for burglary and two counts of aggravated assault. A jury convicted him of criminal trespass and both counts of aggravated assault. Davis appeals, alleging the general grounds as well as urging error upon the court’s refusal to grant a severance of the multiple counts. We find no error and affirm.
1. The evidence authorized the conviction.
2. The three counts were based on the same course of conduct at the same place at the same time. Because the same set of facts was necessary to establish Davis’ guilt of the separate crimes charged, the court did not abuse its discretion in refusing to grant a severance. Chumley v. State, 235 Ga. 540 (221 SE2d 13) (1975).

Judgment affirmed.


Bell, C. J., and McMurray, J., concur.